THE THIRTEENTH COURT OF APPEALS

                                    13-14-00608-CV


             Gulf Coast Division, Inc. and Bay Area Healthcare Group, Ltd.
                                            v.
                         Group & Pension Administrators, Inc.


                                   On Appeal from the
                     94th District Court of Nueces County, Texas
                         Trial Cause No. 2014-DCV-3130-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered in

part and remanded in part. The Court orders the judgment of the trial court REVERSED

and RENDERED IN PART and REMANDED IN PART for further proceedings

consistent with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

September 3, 2015.